McMurray, Presiding Judge.
Defendant Willie Gene Johnson’s conviction for possession of cocaine with intent to distribute was affirmed on direct appeal. Johnson v. State, 230 Ga. App. 535 (496 SE2d 785). On May 19, 1998, the trial court entered a “SENTENCING ORDER” purporting to make a “clerical correction to the [previous] written order to make it conform with the actual sentence [orally] imposed by the court,” namely that, because of prior felonies, defendant was ineligible for parole under the provisions of OCGA § 17-10-7. Proceeding pro se, on July 20, 1998, defendant filed a notice of appeal from “the lower courts [sic] ruling. . . Held:
The proper and timely filing of the notice of appeal is an absolute requirement to confer jurisdiction upon the appellate court. Rowland v. State, 264 Ga. 872 (1) (452 SE2d 756). OCGA § 5-6-38 (a) requires that a “notice of appeal shall be filed within 30 days after entry of the appealable decision or judgment complained of.” The July 20, 1998 notice of appeal from the May 19, 1998 “SENTENCING ORDER” is not timely. In the absence of a timely filed notice of appeal, this Court is without jurisdiction to consider the merits of the case, and the appeal in Case No. A99A0272 must be dismissed. Coles v. State, 223 Ga. App. 491, 492 (2) (477 SE2d 897).

Appeal dismissed.


Andrews, C. J., and Ruffin, J., concur.